OPINION
PER CURIAM.
Relator was ordered to jail for violations of certain temporary orders entered in a divorce proceeding. The contempt order recited “his failure and refusal to obey court orders concerning possession and return of the children....” The petition for habeas corpus alleged several infirmities with the judgment of contempt.
The petition sets forth certain facts, but no statement of facts has been provided the court. TEX.R.APP.P. 120(b)(7). There was no brief filed with the petition, nor were there any authorities cited within the petition.1 There has been no brief filed to date; therefore, the petition does not comply with TEX.R.APP.P. 120(b)(5). We deny the petition and remand relator to the custody of the sheriff of Montgomery County, Texas.2
WRIT DENIED.

. Often, petitions for writs of habeas corpus will be filed without an accompanying brief because of time constraints. A brief should, nevertheless, be filed later.


. This court authorized relator to be released on bond. However, no executed bond was ever returned to this court.